Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This action is responsive to application filed on 10/22/2020, where Applicant amended the claims. Claims 1-20 remain pending.

Response to Arguments
Applicant's arguments filed 10/20/20 have been fully considered but they are not persuasive.
Applicant argues that Arora does not teach “child device is configured to operate based on at least the configuration data”.
In reply, Applicant is reminded that the claims are given their broadest reasonable interpretation. In this case, the switch of Arora (Figure 2 #200) is encompassed by the broadly claimed “child device” since the switch satisfies the features related to the child device. Arora teaches that the server transmits the configuration template to the switch, and the switch is then configured based on the configuration template (see at least paragraph 34 lines 13-15 and paragraph 43 lines 6-9).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Arora (US Publication 20190238539) in view of Alexander et al (US Publication 20200088437).
In reference to claim 1, Arora teaches a wirelessly configurable and networked system, the system comprising: 
a processor; a wireless communications protocol; and a memory storing instructions that, when executed by the processor, (see at least paragraphs 16,81,82) cause the processor to:
receive commissioning data, wherein the commissioning data is associated with the system, (see at least paragraph 33 lines 3-4 and paragraph 34 lines 3-4, which teaches receiving commissioning data by detecting a newly connected end device)
receive an identifier from a child device, wherein the identifier is associated with the child device, (see at least paragraph 34 lines 12-13 and paragraph 40, which teaches the server receiving the Device ID from the switch (i.e. child device))
receive configuration data associated with the identifier, (see at least paragraph 40 lines 3-4 and paragraph 41, which teaches the server searching/receiving the configuration template) and 
transmit the configuration data in response to receiving the identifier, wherein the child device is configured to operate based on at least the configuration data (see at least paragraph 34 
	Arora fails to explicitly teach a system for building automation, a radio-frequency (RF) circuit configured to receive an RF signal using a wireless-communication protocol, the RF circuit comprising an antenna. However, Alexander teaches a building automation system which controls, monitors, and configures a variety of devices in and around a building, where the system operates wirelessly and employs a variety of wireless technologies including RFID (see Alexander, at least paragraphs 3,4,142). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify Arora based on the teachings of Alexander for the purpose of managing building equipment and devices in an automated and centralized fashion thus improving management abilities.
In reference to claim 2, this is taught by Arora, see at least paragraph 29 which teaches network configuration data.
In reference to claim 3, this is taught by Arora, see at least paragraph 32, which teaches configuration for controlling the end device.
In reference to claim 4, this is taught by Alexander, see at least paragraphs 3,4.
In reference to claim 5, this is taught by Alexander, see at least paragraph 142.
In reference to claim 6, this is taught by Alexander, see at least paragraphs 3,4.
In reference to claim 7, this is taught by Alexander, see at least paragraph 141 lines 6-7.
In reference to claim 8, this is taught by Arora, see at least paragraph 19, which teaches the switch is a child device to the server.
Claims 9-20 are slight variations of the rejected claims 1-8 above, and are therefore rejected based on the same rationale. It is noted that based on the broadest reasonable .


Conclusion
For any subsequent response that contains new/amended claims, Applicant is required to cite its corresponding support in the specification.  (See MPEP chapter 2163.03 section (I.) and chapter 2163.04 section (I.) and chapter 2163.06) Applicant may not introduce any new matter to the claims or to the specification.
In formulating a response/amendment, Applicant is encouraged to take into consideration the prior art made of record but not relied upon, as it is considered pertinent to applicant's disclosure. See attached Form 892.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMY M OSMAN whose telephone number is (571)272-4008.  The examiner can normally be reached on Mon-Fri, 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ramy M Osman/
Primary Examiner, Art Unit 2457
January 13, 2021